[Cite as In re P.B., 2017-Ohio-7692.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: P.B.                                          C.A. Nos.     28630
       T.B.                                                        28637



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. DN 15-01-28
                                                                DN 15-01-29

                                 DECISION AND JOURNAL ENTRY

Dated: September 20, 2017



        CARR, Judge.

        {¶1}     Appellants, J.B. (“Mother”) and E.B. (“Father”), appeal from a judgment of the

Summit County Court of Common Pleas, Juvenile Division, that terminated their parental rights

to two of their minor children and placed them in the permanent custody of Summit County

Children Services Board (“CSB”). This Court affirms.

                                                I.

        {¶2}     Mother and Father are the biological parents of several minor children, but only

two of them are parties to this appeal: P.B., born July 25, 2005; and T.B., born July 20, 2006.

Father was not living with the family when this case began. Mother and the children were living

with Mother’s boyfriend, Tyler, who is the father of Mother’s youngest child.

        {¶3}     On January 15, 2015, CSB filed complaints alleging that P.B. was an abused and

dependent child and that T.B was a dependent child because the family was homeless and Tyler
                                                 2


had beaten P.B., leaving significant bruising on the child. Tyler was later convicted of child

endangering for injuring P.B. P.B. was adjudicated abused and T.B. was adjudicated dependent.

Both children were allowed to remain in Mother’s custody under an order of protective

supervision. The trial court ordered that Tyler have no contact with the children.

       {¶4}    Five months later, CSB moved to remove the children from Mother’s custody

because they had witnessed an incident of domestic violence between Mother and Tyler. CSB

learned that Mother had continued to expose the children to Tyler, in violation of the no contact

order, and that Tyler had perpetrated violence against both children and Mother. The children

engaged in counseling during this case to address the traumas in their lives. P.B., in particular,

suffered from severe depression and continued to blame himself for his family’s situation. P.B.

was hospitalized for psychiatric treatment several times during this case.

       {¶5}    P.B. and T.B. were removed from Mother’s custody and later placed in the

temporary custody of the maternal grandmother under an order of protective supervision. Over

the next several months, Father continued to have no involvement in the case and Mother failed

to comply with many of the requirements of the case plan. After the children lived with her for

approximately nine months, the grandmother notified CSB that she could not provide them with

a permanent home.

       {¶6}    The children were placed in the temporary custody of CSB and later lived with a

paternal aunt in South Carolina. That placement disrupted shortly afterward, however, because

the aunt was not able to address P.B.’s serious mental health and behavioral problems.

       {¶7}    Two months before the children were placed with the aunt, Mother ceased all

contact with the children, CSB, the guardian ad litem, and the juvenile court.           She had

outstanding warrants for her arrest and would later admit that she was using heroin and other
                                                3


illegal drugs during that period. Mother did not reinitiate contact with CSB or the children until

after CSB moved for permanent custody.

       {¶8}    On October 7, 2016, CSB moved for permanent custody of P.B. and T.B. because

no other relatives were available to provide them with a suitable home. CSB alleged that the

parents had failed to remedy the conditions that caused the children to be placed outside the

home and/or demonstrated a lack of commitment to the children, and that permanent custody

was in the children’s best interest. R.C. 2151.414(E)(1) and (4); R.C. 2151.414(D). Mother

alternatively requested legal custody and Father supported her motion.

       {¶9}    Following the final dispositional hearing, the trial court found that CSB had

proven both grounds under R.C. 2151.414(E) and that permanent custody was in their best

interest. Consequently, it terminated parental rights and placed the children in the permanent

custody of CSB.

       {¶10} The parents separately appealed and their appeals were later consolidated. Their

assignments or error will be addressed together because they are closely related.

                                                II.

                          MOTHER’S ASSIGNMENT OF ERROR

       THE TRIAL COURT’S DECISION GRANTING THE MOTION FOR
       PERMANENT CUSTODY WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

                           FATHER’S ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND PLAIN
       ERROR IN PLACING THE CHILDREN IN THE PERMANENT CUSTODY
       OF CSB AS THE DECISION WAS NOT SUPPORTED BY CLEAR AND
       CONVINCING EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.
                                                4


       {¶11} Both parents argue that the trial court’s permanent custody decision was not

supported by the evidence. They assert that the trial court should have instead returned the

children to Mother’s legal custody.

       {¶12} Before a juvenile court may terminate parental rights and award permanent

custody of children to a proper moving agency it must find clear and convincing evidence of

both prongs of the permanent custody test: (1) that the children are abandoned; orphaned; have

been in the temporary custody of the agency for at least 12 months of a consecutive 22-month

period; they or another child in a parent’s custody have been adjudicated abused, neglected, or

dependent on three separate occasions; or they cannot be placed with either parent within a

reasonable time or should not be placed with either parent, based on an analysis under R.C.

2151.414(E); and (2) that the grant of permanent custody to the agency is in the best interest of

the children, based on an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1) and

2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 99 (1996).

       {¶13} The trial court found that CSB satisfied the first prong of the test because the

children could not be placed with either parent within a reasonable time or should not be placed

with them because the parents had failed to substantially remedy the conditions that caused the

children to be removed from Mother’s custody and continued to be placed outside the home and

the parents had demonstrated a lack of commitment to the children. See R.C. 2151.414(E)(1)

and (E)(4). Both of those findings were supported by clear and convincing evidence.

       {¶14} Father had little involvement in this case, which supported the trial court’s finding

that he failed to remedy the conditions that caused the children to be placed outside the home and

that he demonstrated a lack of commitment to them. During the first two years of the case,
                                               5


Father did not attend most court hearings, did not communicate with CSB or work on the case

plan, and he rarely visited the children.

       {¶15} Although Mother was more actively involved in this case than Father, the

evidence was not disputed that Mother had more than two years to work on the case plan but she

made minimal progress toward reunification and also demonstrated a lack of commitment to the

children. This case began because P.B. had been the victim of domestic violence by Tyler.

Although Mother agreed to keep Tyler away from the children so that she could retain custody of

them, she failed to abide by the no contact order. The children were later removed from

Mother’s custody because she continued to expose them to Tyler, who was physically abusive to

the children and her.

       {¶16} Mother obtained a psychological assessment, during which she revealed that she

had a long history as a victim of domestic violence and that she suffered from severe depression,

including suicidal ideation.     Mother was ordered to attend ongoing counseling, but she

sporadically attended sessions for only two months.

       {¶17} Moreover, Mother failed to maintain consistent contact with CSB or the children.

One and one-half years into this case, Mother dropped out of counseling and disappeared for a

period of several months. After CSB moved for permanent custody, Mother reinitiated contact

with CSB and the children. Mother disclosed that she had been using heroin and other illegal

drugs, an obstacle to reunification that had not been part of the case plan because CSB was not

aware that Mother had a substance abuse problem. At the hearing, the caseworker expressed

concern that Mother’s decision-making skills had only regressed during the two and one-half

years that this case was pending. Consequently, the parents have failed to demonstrate that the
                                                 6


trial court’s first-prong findings under R.C. 2151.414(E)(1) and (4) were not supported by the

evidence.

       {¶18} The parents also argue that the trial court’s best interest finding was not supported

by the evidence. When determining the children’s best interest under R.C. 2151.414(D), the

juvenile court must consider all relevant factors, including the interaction and interrelationships

of the children, their wishes, their custodial history, and the need for permanence in their lives.

See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-6284, ¶ 11.

       {¶19} The children did not have consistent interaction with their parents during this

case. After the children were removed from Mother’s custody, neither parent visited them

regularly. Although Mother resumed weekly visits with the children approximately one month

after CSB moved for permanent custody, the evidence was not disputed that she had no contact

with them for several months before that time. Father does not dispute that he did not visit the

children or call them for 19 months prior to the hearing.

       {¶20} Both children had expressed their desire to return to Mother’s custody, but the

guardian ad litem opined that permanent custody was in their best interest because Mother had

not adequately resolved her parenting problems. P.B. wanted to live with Mother, but he also

expressed concern that she would not be able to care for him, given her history. Mother had not

protected the children from Tyler, nor had she assured that P.B. attended counseling to address

his serious depression. Several witnesses explained that P.B. had assumed the role of caretaker

for his brother and that he suffered from serious guilt about his injuries that caused CSB

involvement with his family.

       {¶21} After their removal from Mother’s custody, the children had spent more than two

years moving from one temporary placement to another, which had only exacerbated P.B.’s
                                                 7


mental health problems. The children were in need of a legally secure permanent placement.

Neither parent was prepared to provide them with a suitable permanent home and CSB had been

unable to find any relatives who were willing to do so. The trial court reasonably concluded that

a legally secure permanent placement would only be achieved by placing them in the permanent

custody of CSB.

       {¶22} The parents have failed to demonstrate that the trial court’s permanent custody

decision was not supported by clear and convincing evidence. Their assignments of error are

overruled.

                                                III.

       {¶23} The assignments of error of Mother and Father are overruled. The judgment of

the Summit County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          8


      Costs taxed to Appellants.




                                              DONNA J. CARR
                                              FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

SHUBHRA N. AGARWAL, Attorney at Law, for Appellant.

AVIVA WILCHER, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

GINA D’AURELIO, Attorney at Law, for Appellee.

JOSEPH KERNAN, Guardian ad Litem.